15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 1 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 2 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 3 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 4 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 5 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 6 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 7 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 8 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 9 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 10 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 11 of 12
15-10694-mew   Doc 208   Filed 07/17/19 Entered 07/17/19 09:34:42   Main Document
                                      Pg 12 of 12
